                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                  ORLANDO DIVISION

APRIL SANTOS,

        Plaintiff,

v.                                                                    Case No: 6:18-cv-1945-Orl-TBS

COMMISSIONER OF SOCIAL
SECURITY,

        Defendant.


                                                   ORDER

        Pending before the Court is Plaintiff’s Unopposed Petition for Attorney’s Fees

(Doc. 22). Plaintiff April Santos seeks an award of attorney’s fees pursuant to the Equal

Access to Justice Act (“EAJA”), 28 U.S.C. §2412(d). She requests an award of fees in the

amount of $ 5,901. 1 The motion includes a schedule of the attorney’s billable hours to

support the application (Doc. 22-1). Defendant has no objection to the requested relief

(Doc. 22, ¶ 10).

        Plaintiff asserts that she is the prevailing party, that the Commissioner’s position in

the underlying action was not substantially justified, and that her net worth at the time the

proceeding was filed was less than two million dollars. 2




        1 Plaintiff’s fee amount is calculated at the rate of $202.34 per hour for 2.7 hours of work performed
in 2018 and $205.16 per hour for 26.1 hours of work in 2019.

        2 Under the EAJA, a claimant is eligible for an attorney fee award where: (1) the claimant is a
prevailing party in a non-tort suit involving the United States; (2) the Government’s position was not
substantially justified; (3) the claimant filed a timely application for attorney’s fees; (4) the claimant had a
net worth of less than $2 million at the time the complaint was filed; and (5) there are no special
circumstances which would make the award of fees unjust. 28 U.S.C. § 2412(d).
       On May 15, 2019, the Court entered a final order reversing and remanding this

cause back to Defendant for further proceedings pursuant to 42 U.S.C. § 405(g) (Doc.

18). The Clerk entered judgment the next day (Doc. 19). Plaintiff filed this application for

attorney’s fees on May 29, 2019. The motion is therefore timely.

       The billable hours reported by Plaintiff’s counsel and the hourly rate claimed are

both reasonable for the work done on Plaintiff’s behalf.

       Plaintiff has attached a copy of her assignment of EAJA fees to her counsel (Doc.

22-2). Plaintiff’s counsel states that the parties agree that the Commissioner will

determine whether Plaintiff owes a dept to the government and if not, the government will

accept Plaintiff’s assignment of EAJA fees and pay fees directly to counsel (Doc. 22,

¶11). The Court need not wade into these waters. Any agreement between the parties as

to payment of this judgment is outside the purview of the Court. See Astrue v. Ratliff, 560

U.S. 586, 130 S. Ct. 2521, 177 L.Ed.2d 91 (2010) (EAJA attorney’s fees are awarded to

prevailing party, not to the prevailing party’s attorney). The parties may make whatever

collection arrangements that they wish to, but the Court will not order the government to

reimburse counsel directly.

       Pursuant to the provisions of the EAJA, Plaintiff’s motion for attorney’s fees is

GRANTED. Plaintiff is awarded attorney’s fees in the amount of $5,901.

       DONE and ORDERED in Orlando, Florida on May 30, 2019.




Copies furnished to Counsel of Record




                                             -2-
